0 !NAL                                                       04/14/2020


             IN THE SUPREME COURT OF THE STATE OF MONTAAliE                              D
                                                                                        Case Number: PR 20-0004


                                         PR 20-0004
                                                                              APR 14 2020
                                                                           Bowen Greenwood
IN RE PETITION OF DAVID M.BEATON FOR                                     Clerk of Supreme Court

REINSTATEMENT TO ACTIVE STATUS IN                                    0   R r5T1V i‘liontan
THE BAR OF MONTANA



          David M.Beaton has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Beaton voluntarily chose inactive status on April 9, 2010, and has
been inactive since then. Therefore, given the length oftime Beaton has been on inactive
status,
          IT IS HEREBY ORDERED that Petitioner shall submit to an investigation by the
Commission on Character and Fitness. Petitioner shall comply with the character and
fitness process and timely produce information and documentation as requested by the
Commission. The Commission will investigate Petitioner's character and fitness in
accordance with the Rules ofProcedure ofthe Commission on Character and Fitness. The
Commission may, in its discretion, conduct a limited investigation. The Commission will
advise the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw, and a decision pursuant to Section 5(c)(6) ofthe Rules
ofProcedure of the Commission on Character and Fitness. Ifthe Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
          IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this I LI day of April, 2020.




                                                              Chief Justice

                                                                •




                                                                  L licef4j1




                                            2